Citation Nr: 0904191	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for bipolar disorder.

2.  Entitlement to an effective date earlier than September 
21, 1993, for the grant of service connection and the award 
of a 50 percent evaluation for bipolar disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 40 percent for low back pain with radiation to left hip 
and leg.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

5.  Entitlement to an effective date earlier than March 25, 
1995, for the grant of a total disability rating due to 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Recently, in a February 2007 decision, the Board denied the 
veteran's claims of entitlement to an initial disability 
evaluation in excess of 50 percent for bipolar disorder; an 
effective date earlier than September 21, 1993, for the award 
of a 50 percent evaluation for bipolar disorder; an effective 
date earlier than September 21, 1993, for the award of 
service connection for low back pain; an initial disability 
evaluation in excess of 10 percent for hypertension; an 
effective date earlier than September 21, 1993, for the award 
of service connection for hypertension; and an effective date 
earlier than March 25, 1995, for the award of a TDIU.  In 
February 2007, the Board also remanded the issue of 
entitlement to an increased rating for low back pain with 
radiation to the left hip and leg.  

The veteran subsequently filed a timely appeal of the Board's 
February 2007 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, the Court 
vacated the February 2007 Board's decision that denied 
entitlement to an initial disability evaluation in excess of 
50 percent for bipolar disorder; entitlement to an effective 
date earlier than September 21, 1993, for the award of a 50 
percent evaluation for bipolar disorder; entitlement to an 
initial disability evaluation in excess of 10 percent for 
hypertension; and entitlement to an effective date earlier 
than March 25, 1995, for the grant of a total disability 
rating due to individual unemployability (TDIU).  Those 
issues were remanded to the Board for readjudication 
consistent with the June 2008 Joint Motion for Remand.  The 
issues of entitlement to earlier effective dates for the 
award of service connection for low back pain and 
hypertension were affirmed, and are no longer in appellate 
status.

The increased rating claims for bipolar disorder, a low back 
disability, and hypertension, as well as the earlier 
effective date claim for the award of a TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show that the veteran filed a formal or 
informal claim of service connection for a psychiatric 
disability prior to September 21, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 
1993, for the grant of service connection and the award of a 
50 percent evaluation for bipolar disorder, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA to 
assist a claimant at the time that he or she files a claim 
for benefits. As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements. Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a May 
2004 letter sent to the veteran that fully addressed all 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains the veteran's high 
school records, service treatment records, the veteran's 
contentions, determination letter from the Social Security 
Administration (SSA), private medical evidence, as well as 
evidence from VA medical evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.


II.  Earlier Effective Date Claim

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2008).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Board finds that an earlier effective date 
for the award of a 50 percent evaluation for bipolar disorder 
is not warranted.  

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim.  
Review of the record shows that VA received the veteran's 
application for entitlement to service connection for a 
psychiatric disability on September 21, 1993.  Thus, the 50 
percent evaluation is assigned back to the date of receipt of 
the veteran's service connection claim for a psychiatric 
disability.  

On review of the record, the Board does not find any evidence 
that could be construed as a claim, formal or informal, for 
service connection for a psychiatric disability prior to 
September 21, 1993.  See Servello, supra.  

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

As noted by the Court in 2008, the record contains a May 6, 
1992, letter which is addressed to the veteran, and written 
by James Myrick, Counselor with the Department of Education, 
Adult Vocational Rehabilitation Service for the State of 
Alabama.  This letter was received on August 18, 1993.  It 
informed the veteran that a psychological evaluation had been 
scheduled with Dr. Nolan on May 13th.  The Board does not 
find that the May 6, 1992, letter constitutes an informal 
claim, as it does not show the veteran's intent to apply for 
service connection claim for a psychiatric disability.  It 
was accompanied by a letter from the veteran indicating that 
additional information was enclosed regarding his application 
for "VA Rehab services".  There is no suggestion that this 
was an application for compensation benefits and, in fact, 
the purpose of the correspondence was specifically identified 
as being supportive evidence in a claim for other benefits.  
There was no pending claim for compensation or suggestion in 
the record that one was being filed.  

Having determined that September 21, 1993, is the date of the 
claim, there is no legal basis on which to grant an effective 
date earlier than September 21, 1993 for the grant of service 
connection and the award of a 50 percent evaluation for 
bipolar disorder.  As a clear preponderance of the evidence 
is against the veteran's earlier effective date claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to an effective date earlier than September 21, 
1993, for the grant of service connection and the award of a 
50 percent evaluation for bipolar disorder, is denied.


REMAND

The evidence of record reveals that the veteran was awarded 
disability benefits by the SSA in January 1996.  While the 
record contains the actual determination letter, the medical 
records used as a basis for the award are not of record.  The 
2008 Joint Motion noted that in December 2001, the Board 
directed the RO to obtain records from the SSA.  While 
follow-up requests were made in 2002, there is no indication 
that those records were ever received.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2008).

The Joint Motion also indicates that although the Board, in 
April 1997, directed the RO to obtain any outstanding records 
from Dr. Nolan and Dr. J. Myrick of Vocational Rehabilitation 
Service, the record contains only a single request for 
records in possession of Vocational Rehabilitation Service, 
and such request was never satisfied.  The Joint Motion noted 
that the claims folder does not contain records from 
Vocational Rehabilitation Service, and that no further 
efforts were made to obtain any records from Dr. Nolan or Dr. 
Myrick.  It was also noted that the veteran was not notified 
that VA was unable to secure the records in question.  The 
Joint Motion indicates that these records may be relevant to 
the increased rating claims for bipolar disorder and 
hypertension.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board notes that in response to the February 2007 
remand, a VA examination of the spine was conducted in April 
2007, however, as noted, the medical records used in support 
of the SSA award are not associated with the claims folder.  
Such records may also be relevant to the evaluation of the 
lumbar spine disability.  

Finally, the Board finds that the adjudication of the 
increased rating claims could impact the effective date of 
the award of a TDIU.  The assignment of a higher evaluation 
would be inextricably intertwined with the effective date 
issue for the award of a TDIU.  Accordingly, further 
consideration of this issue must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the SSA, 
all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

2.   After securing the necessary 
authorization and release form(s), the RO 
should request all records pertinent to 
the veteran from the Department of 
Education, Division of Rehabilitation 
Service, Adult Vocational Rehabilitation 
Service, in Troy Alabama.  These records 
should include a May 1992 psychological 
evaluation report, and all records of 
treatment provided by Drs. Myrick and 
Nolan.

3.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board. The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


